UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6182



TROY MATTHEW JACKSON,

                                               Plaintiff - Appellant,

             versus


TAMMY D. BURGESS; DONNIE REID; E. E. BAYLISS,
JR., Realtor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-514-2)


Submitted:    March 25, 2004                  Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Matthew Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Troy Matthew Jackson appeals the district court’s order

dismissing without prejudice his complaint filed under 42 U.S.C.

§ 1983 (2000), pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii)

(2000), as frivolous and for failure to state a claim upon which

relief may be granted.     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.         See

Jackson v. Burgess, No. CA-03-514-2 (E.D. Va. Dec. 22, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -